Citation Nr: 1826327	
Decision Date: 05/02/18    Archive Date: 05/14/18

DOCKET NO.  14-35 320A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1. Entitlement to service connection for a substance abuse disorder, to include as secondary to service-connected posttraumatic stress disorder (PTSD).  

2. Entitlement to service connection for hypertension, to include as due to exposure to herbicides and as secondary to service-connected diabetes mellitus.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. O'Donnell, Associate Counsel



INTRODUCTION

The Veteran had active military service from May 1969 to March 1973.   

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.        

The issue of entitlement to service connection for hypertension is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

The Veteran does not have a current substance abuse disorder.  


CONCLUSION OF LAW

The criteria for entitlement to service connection for a substance abuse disorder have not been met. 38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.303, 3.304, 3.310 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran seeks service connection for a substance abuse disorder, to include as secondary to his service-connected PTSD.  The Veteran's claim for substance abuse may only be considered on a secondary basis and not a direct basis for entitlement. Allen v. Principi, 237 F.3d 1368 (Fed. Cir. 2001).

It is the Veteran's contention that his claimed substance abuse is directly related to his PTSD.  In this regard, the Veteran stated that he began abusing drugs as a form of self-medication related to his mental health disorder.  Specifically, the Veteran asserted that he used heroin following his separation from service.  

A review of the Veteran's post service treatment records does not show that he currently has, or at any point during the appeal period has had, a substance abuse problem.   To that end, a July 2008 VA psychiatry note indicates that the Veteran reported that he did not use drugs.   On the Veteran's April 2010 VA examination for his PTSD, no drug abuse problems were reported.  In an October 2010 statement, the Veteran stated that he had quit using illicit drugs.  In fact, the Veteran did not indicate that he currently used drugs or had at any time during the appeal period used drugs.  Moreover, the record does not contain a diagnosis of any substance abuse disorder at any point during the pendency of the claim.  

The record reflects that the Veteran did use drugs following his separation from service.  However, there is no evidence of record indicating that the Veteran abused drugs at any point during the pendency of the claim, or proximate thereto.  Therefore, it is not shown that the Veteran currently has a substance abuse problem and it appears that he is claiming service connection for a resolved disability and not a current disability. 

For a disability to be service connected, it must be present at the time a claim for VA disability compensation is filed or during or contemporary to the pendency of the claim.  McClain v. Nicholson, 21 Vet. App. 319 (2007); Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).  Here, there is no evidence of record showing that the Veteran has a current substance abuse problem.  Congress has specifically limited entitlement to service-connected benefits to cases where there is a current disability.  In the absence of proof of a present disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223 (1992).  

Accordingly, the Board finds that the preponderance of the evidence is against the claim and entitlement to service connection for a substance abuse disorder is not warranted.  38 U.S.C. § 5107 (b) (2012); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for a substance abuse disorder is denied.  


REMAND

The Board finds that additional development is required before the remaining claim on appeal is decided.

The Veteran asserts that his hypertension is related to his active service.  The Board notes that the Veteran's medical records contain several elevated blood pressure readings, and that the Veteran has a diagnosis of hypertension.  Moreover, the Veteran asserts that his hypertension may be related to his service-connected diabetes mellitus.  

In addition, the Board notes that the Veteran served in the Republic of Vietnam during the Vietnam era; therefore, it is presumed that he was exposed to herbicide agents during his military service.  See 38 C.F.R. § 3.307(a)(6)(iii) (2017).  Although hypertension is not listed as a disease associated with herbicide exposure under 38 C.F.R. § 3.309(e), the National Academy of Sciences Institute of Medicine (NAS) has concluded that there is "limited or suggestive evidence of an association" between herbicide exposure and hypertension.  See 77 Fed. Reg. 47924, 47926-927 (Aug. 10, 2012).  Thus, the Board finds the Veteran should be afforded a VA examination and medical opinion to determine the nature and etiology of his claimed hypertension, to include whether the Veteran's hypertension is related to his conceded herbicide exposure during service in the Republic of Vietnam.  See 38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  

Additionally, current treatment records should be identified and obtained before a decision is made with regard to the remaining issue on appeal. 

Accordingly, the case is REMANDED for the following action:

1. Identify and obtain any pertinent, outstanding VA and private treatment records and associate them with the claims file.  

2. Then, schedule the Veteran for a VA examination to determine the nature and etiology of the Veteran's hypertension.  The claims file must be made available to, and reviewed by the examiner.  Any indicated studies should be performed.  

Based on the examination results and the review of the record, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or better probability) that the Veteran's hypertension is etiologically related to active service, to include any elevated blood pressure readings and the Veteran's presumed herbicide agent exposure (notwithstanding the fact that it may not be a presumed association).  In rendering the opinion, the examiner should consider the National Academy of Sciences excerpt indicating a limited or suggestive association between herbicide exposure and hypertension.

The examiner should also provide an opinion as to whether it is at least as likely as not (50 percent or better probability) that the Veteran's hypertension was caused or aggravated by the Veteran's service-connected diabetes mellitus.  

The rationale for all opinions expressed must be provided.

3. Confirm that the VA examination report and all medical opinions provided comport with this remand and undertake any other development determined to be warranted.  

4. Then, readjudicate the remaining issue on appeal.  If a decision is adverse to the Veteran, issue a supplemental statement of the case and allow appropriate time for response.  Then, return the case to the Board.


The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
Kristin Haddock
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


